EXHIBIT 21.1 RESOURCE AMERICA, INC. LIST OF SUBSIDIARIES NAME OF SUBSIDIARIES STATE OF INCORPORATION Resource Financial Fund Management, Inc. Delaware Resource Income Advisors, Inc. Delaware Torsion Capital, Inc. Delaware Torsion Advisors, Inc. Delaware Trapeza Capital Management, LLC Delaware Trapeza Manager, Inc. Delaware Trapeza Funding, LLC Delaware Trapeza Funding II, LLC Delaware Trapeza Funding III, LLC Delaware Trapeza Funding IV, LLC Delaware Trapeza Funding V, LLC Delaware Trapeza TPS, LLC Delaware Trapeza Management Group, LLC Delaware Ischus Capital Management, LLC Delaware Apidos Capital Management, LLC Delaware Apidos Select Corporate Credit Fund GP, LLC Delaware Apidos Partners, Inc. Delaware Resource Financial Institutions Group, Inc. Delaware Resource Capital Manager, Inc. Delaware RAI Ventures, Inc. Delaware Resource Securities, Inc. (f/k/a Chadwick Securities, Inc.) Delaware Resource Europe Management Limited United Kingdom Resource Capital Markets, Inc. Delaware Resource Capital Investor, Inc. Delaware Resource Leasing, Inc. Delaware FLI Holdings, Inc. Delaware LEAF Financial Corporation Delaware LEAF Commercial Capital, Inc. Delaware LEAF Capital Funding LLC Delaware LEAF Capital Funding SPE A, LLC Delaware LEAF Receivables Funding 3, LLC Delaware LEAF Fund SPE 1, LLC Commerce Square Insurance Services, LLC Delaware Commerce Square Equipment Reinsurance Co., Ltd. Turks & Caicos Islands LEAF Ventures, LLC Delaware Merit Capital Manager, LLC Delaware Merit Capital Advance, LLC Delaware Merit Processing, LLC Delaware LEAF Ventures II, LLC Delaware Prompt Payment, LLC Delaware Lease Equity Appreciation Fund I, L.P. Delaware LEAF Fund I, LLC Delaware Lease Equity Appreciation Fund II, L.P. Delaware LEAF Fund II, LLC Delaware LEAF II Receivables Funding, LLC Delaware LEAF Funding, Inc. Delaware LEAF Funds Joint Venture 2, LLC Delaware LEAF Commercial Finance Fund, LLC Delaware LEAF Receivables Funding 6, LLC Delaware Resource Capital Funding II, LLC Delaware Resource Asset Management, LLC Delaware i RCP Foxcroft Manager, LLC Delaware RCP Tamarlane Manager, LLC Delaware RCP Park Hill Manager, LLC Delaware RCP Woodland Hills Manager, LLC Delaware RCP Brent Oaks Manager, LLC Delaware RCP Cape Cod Manager, LLC Delaware RCP Woodhollow Manager, LLC Delaware SR-MGI Fountains Holdings, LLC Delaware SR Nittany Pointe Holdings, LLC Delaware AR Real Estate Investors, LLC Delaware AR Real Estate GP, LLC Delaware RCP Nittany Pointe Manager, Inc. Delaware RCP Fountains GP, Inc. Delaware RCP Mill Creek Manager, LLC Delaware RCP Wyndridge Manager, LLC Delaware RCP Waterstone Manager, LLC Delaware RRE Howell Bridge Holdings, LLC Delaware RRE Bentley Place Holdings, LLC Delaware RRE Reserves Holdings, LLC Delaware RRE Reserves Holdco I, LLC Delaware RRE Regents Center Holdings, LLC Delaware RRE I Duraleigh Member, LLC Delaware RRE 2 Duraleigh Member LLC Delaware RRE Avalon Member, LLC Delaware RRE Avalon Holdings, LLC Delaware RRE Funding I, LLC Delaware RRE Magnolia Holdings, LLC Delaware RRE West Wind Holdings, LLC Delaware RRE Ryan’s Crossing Holdings, LLC Delaware RRE Falls at Duraleigh Holdings, LLC Delaware RRE Sage Canyon Holdings, LLC Delaware RRE Cuestas Holdings, LLC Delaware RRE Heritage Lake Holdings, LLC Delaware RRE Heritage Lake TIC, LLC Delaware RRE Pear Tree Holdings, LLC Delaware RRE Wind Tree Holdings, LLC Delaware RRE Westchase Wyndham Holdings, LLC Delaware RRE Funding II, LLC Delaware RRE Villas Holdings, LLC Delaware RRE Memorial Towers Holdings, LLC Delaware RRE Coach Lantern Holdings, LLC Delaware RRE Foxcroft Holdings, LLC Delaware Foxcroft South Owners Association Maine Foxcroft North Owners Association Maine RRE Tamarlane Holdings, LLC Delaware RRE Park Hill Holdings, LLC Delaware RRE Bently Place Holdco I, LLC Delaware RRE West Chase Wyndham TIC, LLC Delaware RRE Chenal Brightwaters TIC, LLC Delaware RRE Chenal Brightwaters Holdings, LLC Delaware RRE Highland Lodge TIC, LLC Delaware RRE Regents Center TIC, LLC Delaware RRE Heritage lake TIC, LLC Delaware RRE Bentley Place TIC, LLC Delaware RRE Reserves TIC, LLC Delaware RRE Highland Lodge Holdings, LLC Delaware RRE Bent Oaks Holdings, LLC Delaware ii RCP Foxcroft Manager, LLC Delaware RCP Tamarlane Manager, LLC Delaware RCP Park Hill Manager, LLC Delaware RCP Woodland Hills Manager, LLC Delaware RCP Brent Oaks Manager, LLC Delaware RCP Cape Cod Manager, LLC Delaware RCP Woodhollow Manager, LLC Delaware SR-MGI Fountains Holdings, LLC Delaware SR Nittany Pointe Holdings, LLC Delaware AR Real Estate Investors, LLC Delaware AR Real Estate GP, LLC Delaware RCP Nittany Pointe Manager, Inc. Delaware RCP Fountains GP, Inc. Delaware RCP Mill Creek Manager, LLC Delaware RCP Wyndridge Manager, LLC Delaware RCP Waterstone Manager, LLC Delaware RRE Howell Bridge Holdings, LLC Delaware RRE Bentley Place Holdings, LLC Delaware RRE Reserves Holdings, LLC Delaware RRE Reserves Holdco I, LLC Delaware RRE Regents Center Holdings, LLC Delaware RRE I Duraleigh Member, LLC Delaware RRE 2 Duraleigh Member LLC Delaware RRE Avalon Member, LLC Delaware RRE Avalon Holdings, LLC Delaware RRE Funding I, LLC Delaware RRE Magnolia Holdings, LLC Delaware RRE West Wind Holdings, LLC Delaware RRE Ryan’s Crossing Holdings, LLC Delaware RRE Falls at Duraleigh Holdings, LLC Delaware RRE Sage Canyon Holdings, LLC Delaware RRE Cuestas Holdings, LLC Delaware RRE Heritage Lake Holdings, LLC Delaware RRE Heritage Lake TIC, LLC Delaware RRE Pear Tree Holdings, LLC Delaware RRE Wind Tree Holdings, LLC Delaware RRE Westchase Wyndham Holdings, LLC Delaware RRE Funding II, LLC Delaware RRE Villas Holdings, LLC Delaware RRE Memorial Towers Holdings, LLC Delaware RRE Coach Lantern Holdings, LLC Delaware RRE Foxcroft Holdings, LLC Delaware Foxcroft South Owners Association Maine Foxcroft North Owners Association Maine RRE Tamarlane Holdings, LLC Delaware RRE Park Hill Holdings, LLC Delaware RRE Bently Place Holdco I, LLC Delaware RRE West Chase Wyndham TIC, LLC Delaware RRE Chenal Brightwaters TIC, LLC Delaware RRE Chenal Brightwaters Holdings, LLC Delaware RRE Highland Lodge TIC, LLC Delaware RRE Regents Center TIC, LLC Delaware RRE Heritage lake TIC, LLC Delaware RRE Bentley Place TIC, LLC Delaware RRE Reserves TIC, LLC Delaware RRE Highland Lodge Holdings, LLC Delaware RRE Bent Oaks Holdings, LLC Delaware iii RRE Cape Cod Holdings, LLC Delaware RRE Woodhollow Holdings, LLC Delaware RRE Woodland Hills Holdings, LLC Delaware RRE Mill Creek Holdings, LLC Delaware RRE Wyndridge Holdings, LLC Delaware RRE Apache Holdings, LLC Delaware RRE Waterstone Holdings, LLC Delaware RRE Highland Lodge Manger, Inc. Delaware RRE Parks Holdings, LLC Delaware Resource RSI Phase I, LLC Delaware Resource RSI Phase II, LLC Delaware Press Building, LLC Delaware RSI I Manager, Inc. Delaware RSI II Manager, Inc. Delaware Resource Programs, Inc. Delaware RCP Financial, LLC Pennsylvania Resource Properties XVII, Inc. Delaware Resource Properties XXV, Inc. Delaware Resource Properties XXVI, Inc. Delaware Resource Properties XXX, Inc. Delaware Resource Properties XXXI, Inc. Delaware Resource Properties XLVII, Inc. Delaware Resource Properties XLIX, Inc. Delaware Resource Properties 54, Inc. Delaware Resource Commercial Mortgages, Inc. Delaware Resource Housing Investors I, Inc. Delaware Resource Housing Investors II, Inc. Delaware Resource Housing Investors III, Inc. Delaware Resource Housing Investors IV, Inc. Delaware iv
